ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the most relevant prior art is Ishiyama et al. embodiment 1 (US 10,592,772; “Ishiyama”).
Ishiyama discloses that the comparison unit 32 is configured to extract an image characteristic from a captured image of a random pattern which is a comparison object received from the tool 20, to compare the extracted image characteristic with an image characteristic of the random pattern of a part stored in a part database 40. Then, if the extracted image characteristic and the image characteristic of the random pattern of the part do not conform to each other, Ishiyama transmits a comparison result representing an error to the tool 20 (see, e.g., col. 8, lines 26 to 43 of Ishiyama).
Importantly, however, nowhere does Ishiyama disclose or suggest the recited tool-end control unit of claim 1, which is configured to, when finding the current work object, identified by the identification unit, is not conforming to a reference working procedure in terms of a working process step for the current work object, perform a predetermined type of processing which is different from processing a work for the current work object.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731